DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 14, 15, 17-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 8, 12, 13, 14, 10, 17, 20, 22, 23, 24 and 27 of U.S. Patent No. 11,330,328. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1). 
Application Number 17/739524
Patent 11,330328
Claims 1, 8 and 15: An apparatus comprising: at least one memory; instructions; and processor circuitry to execute the instructions to: detect a first watermark embedded in an audio stream associated with media, the first watermark embedded and detected in the audio stream based on a first watermarking technique; detect a second watermark embedded in the audio stream, the second watermark embedded and detected in the audio stream based on a second watermarking technique different than the first watermarking technique; assign the first watermark to a first monitoring track and to a second monitoring track, the first monitoring track limited to watermarks embedded in the audio stream based on the first watermarking technique, the second monitoring track limited to watermarks embedded in the audio stream based on any of the first or second watermarking techniques; group the first and second watermarks to form a media detection event when the second watermark is assigned to the second monitoring track; and cause transmission of the media detection event to a data collection facility.
Claims 1, 10 and 20: An apparatus comprising: a watermark detector to: detect a first watermark embedded in a first audio stream associated with media, the first watermark including a first source identifier and a first timing identifier; and detect a second watermark embedded in a second audio stream associated with the media, the second audio stream different than the first audio stream, the second watermark including a second source identifier and a second timing identifier; a watermark analyzer to: determine whether the first and second source identifiers match; and determine whether the first and second timing identifiers are chronologically congruent; a controller to associate the first and second watermarks with a media detection event when both (1) the first and second source identifiers match and (2) the first and second timing identifiers are chronologically congruent, the media detection event corresponding to a group of watermarks, the group of watermarks including a threshold number of watermarks, the threshold number being at least two; and a transmitter to transmit the media detection event to a data collection facility.
Claims 3, 10 and 17: The apparatus of claim 1, wherein the processor circuitry is to: assign a first timestamp to the first watermark when the first watermark is detected; assign a second timestamp to the second watermark when the second watermark is detected; and assign the second watermark to the second monitoring track when an interval between the first timestamp and the second timestamp is less than a threshold.
Claims 3, 12 and 22: The apparatus of claim 1, wherein the watermark detector is to (i) assign a first timestamp to the first watermark when the first watermark is detected and (ii) assign a second timestamp to the second watermark when the second watermark is detected, and the controller is to: associate the first and second watermarks with the media detection event when an interval between the first timestamp and the second timestamp is less than a threshold; and not associate the first and second watermarks with the media detection event when the interval is greater than the threshold.
Claims 4, 11 and 18: The apparatus of claim 3, wherein the processor circuitry is to not group the first and second watermarks to form the media detection event when the first timestamp matches the second timestamp.
Claims 4, 13 and 23: The apparatus of claim 3, wherein the controller is not to associate the first and second watermarks with the media detection event when the first timestamp matches the second timestamp.
Claims 5, 12 and 19: The apparatus of claim 1, wherein the audio stream is a first audio stream, and the processor circuitry is to assign the first watermark to a fourth monitoring track different than the first monitoring track and different than the second monitoring track, the fourth monitoring track to include watermarks embedded in any of the first audio stream or a second audio stream based on any of the first or second watermarking techniques, the second audio stream associated with the media and different than the first audio stream.
Claims 5, 14 and 24: The apparatus of claim 1, wherein the first watermark is embedded in the first audio stream based on a first watermarking technique, the second watermark is embedded in the second audio stream based on a second watermarking technique, and the watermark detector is to (i) detect the first watermark based on the first watermarking technique and (ii) detect the second watermark based on the second watermarking technique.
Claims 7, 14 and 20: The apparatus of claim 6, wherein the processor circuitry is to: detect a third watermark embedded in the second audio stream; assign the third watermark to the fourth monitoring track; and group the third watermark with the first and second watermarks to form the second media detection event.
Claims 8, 17 and 27: The apparatus of claim 7, wherein the second controller is to assign a third series of watermarks to a third monitoring track, the third series of watermarks including watermarks embedded in either the first audio stream or the second audio stream based on either the first watermarking technique or a second watermarking technique, the third series of watermarks including both the first watermark and the second watermark.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 31, 2022